IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MARK KHALIL SALAMEH,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-2061

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 10, 2017.

An appeal from the Circuit Court for Duval County.
Angela Cox, Judge.

Mark Khalil Salameh, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, MAKAR, and JAY, JJ. CONCUR.